DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-12 are currently pending.

Information Disclosure Statement
The information disclosure statement(s) (IDS(s)) submitted on 11/22/2019 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered by the Examiner.

Drawings
The drawings were received on 8/22/2019.  These drawings are objected.
The drawings are objected to because FIG. 5, “Scenario 2: notes “OCC and no connected to relay”, which is considered as improper grammar.  The Examiner suggests changing to “OCC and not connected to relay”, or something similar.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an 


Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claim 2 is objected to because of the following informalities:  claim 2, line 2 notes “has no enough”, which is considered as improper grammar.  The Examiner suggests changing to “has not enough”, or something similar.  Appropriate correction is required.
Claim 4 is objected to because of the following informalities:  claim 4, line 2, notes “a remote UE”, where “a remote UE” was previously noted in independent claim 1, line 5.  The Examiner suggests changing claim 4, line 2, to “the remote UE”, or something similar.  Appropriate correction is required.
Claim 6 is objected to because of the following informalities:  claim 6, line 1, notes “the wireless communication system”, however, “a wireless communication system” has not been previously noted.  The Examiner suggests changing claim 6, line 1, to “the cellular communication system”, or something similar.  Appropriate correction is required.
Claim 6 is objected to because of the following informalities:  claim 6, line 2, notes “Gerenation”, which is considered a misspelling.  The Examiner suggests changing claim 6, line 2, to “Generation”, or something similar.  Appropriate correction is required.
Claim 8 is objected to because of the following informalities:  claim 8, line 2 notes “has no enough”, which is considered as improper grammar.  The Examiner suggests changing to “has not enough”, or something similar.  Appropriate correction is required.
Claim 10 is objected to because of the following informalities:  claim 10, line 2, notes “a remote UE”, where “a remote UE” was previously noted in independent claim 7, line 7.  The Examiner suggests changing claim 10, line 2, to “the remote UE”, or something similar.  Appropriate correction is required.
Claim 12 is objected to because of the following informalities:  claim 12, line 2, notes “Gerenation”, which is considered a misspelling.  The Examiner suggests .  Appropriate correction is required.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim(s) 2, 3, 8 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 2, recites the limitation "that the relay UE has no enough bearer(s) for relaying the relay UE" in lines 1-2.  It is unclear how the “relay UE” could perform “relaying” for the “relay UE”.  The Examiner suggests changing claim 2, line 2, from “the relay UE” to “the remote UE”, or something similar.

Claim 8, recites the limitation "that the relay UE has no enough bearer(s) for relaying the relay UE"  in lines 1-2.  It is unclear how the “relay UE” could perform “relaying” for the “relay UE”.  The Examiner suggests changing claim 8, line 2, from “the relay UE” to “the remote UE”, or something similar.
Claims 3 and 9 are rejected based upon a rejected parent claim.


Allowable Subject Matter
Claim(s) 1, 5, 7 and 11 is/are allowed.
Claims 4, 6, 10 and 12 would be allowable if rewritten to overcome the objections, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:
A close reference, Xu et al. US 20150296424, teaches a system with a Relay-UE’s MME and a User-UE’s MME where context information is communicated between a source DeNB and a MME/S-GW, where the context information includes QoS and QCI (see para. 0121, 0143 and FIG. 2).
A close reference, Shan et al. US 20190350047, teaches eRemote-UE MME’s and eRelay-UE MME where the QoS for a bearer for the eRemote-UE may be modified or a new EPS bearer may be established for the eRelay-UE to accommodate a bearer request of the eRemote-UE (see para. 0130, FIG. 10).
A close reference, Vodaphone IP Licensing Limited, WO 2016059063 (Foreign Patent Documents citation #1 listed on IDS dated 11/22/2019), teaches relay equipment obtaining priority information for a communication device from an MME (see p. 49, lines 31-34).
Examiner notes that the cited limitations are novel over the prior art in view of the entirety of the claim, not just the limitations presented alone. 
As per claim(s) 1 and 5, the cited prior art either alone or in combination fails to teach the combined features of:


...; 
and if the bearer list of the relay UE has no bearer that matches to the bearer list of the remote UE in terms of delay budget of a specific service, transmitting a request for additional bearer setup including a cause value associated with the delay budget to the MME of the relay UE.

As per claim(s) 7 and 11, the cited prior art either alone or in combination fails to teach the combined features of:

receive a bearer list of a relay User Equipment (UE) from a mobility management entity (MME) of the relay UE,
..., 
and if the bearer list of the relay UE has no bearer that matches to the bearer list of the remote UE in terms of delay budget of a specific service, transmitting a request for additional bearer setup including a cause value associated with the delay budget to the MME of the relay UE.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

Pragada et al. US 20130287012, teaches a plurality of MMEs where compatibility/matching is performed between radio bearers for D2D peers (see para. 0112).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL K PHILLIPS whose telephone number is (571)272-1037.  The examiner can normally be reached on M-F 8am-10am, 1pm-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 571-272-3139.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

 
/Michael K Phillips/Examiner, Art Unit 2464